 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   Russell Gordon Doemer,                          No. CV-17-02174-PHX-DGC (BSB)
11                       Plaintiff,                  ORDER
12   vs.
13   Charles Ryan; Maureen Johnson; Jennifer
     Fox; and Corizon Health Care Corporation,
14
                         Defendants.
15
16
17         Plaintiff Russell Doemer has filed motions to reopen and continue this case.
18   Docs. 145, 150, 152. Defendants oppose the motions. Docs. 147, 151. No party requests
19   oral argument. For reasons stated below, the Court will deny the motions.
20   I.    Background.
21         Plaintiff is confined in Arizona state prison. In July 2017, he filed a pro se civil
22   rights complaint pursuant to 42 U.S.C. § 1983. Doc. 1. The complaint asserts various
23   constitutional violations, including Eighth Amendment medical claims against Arizona
24   Department of Corrections Director Charles Ryan, Corizon Health Care Corporation,
25   Assistant Facility Health Administrator Maureen Johnson, and Nurse Jennifer Fox. See
26   id. at 6 (Count One); Doc. 27 at 2-8. These claims allege a denial of medical treatment
27   for Plaintiff’s hepatitis, prostate cancer, and blocked urethra. See id. All other claims
28   and Defendants were dismissed in the screening order. Doc. 27 at 19-20.


                                                 1
 1          The parties agreed to settle the case for a confidential amount in early January
 2   2019 and filed a notice to this effect. See Docs. 135, 136. The Clerk administratively
 3   terminated the case on March 1, 2019 because the parties failed to timely file a stipulation
 4   to dismiss. Docs. 136, 138. The parties subsequently filed separate stipulations to
 5   dismiss with prejudice the claims against the individual Defendants (Doc. 139) and
 6   Corizon (Doc. 143), which the Court granted (Docs. 140, 144).
 7          Plaintiff filed a motion to reopen and continue the case on April 8, 2019.
 8   Doc. 145. He filed another motion to continue the case several weeks later. Doc. 150.
 9   Defendants responded to each motion. Docs. 147, 151.
10   II.    Discussion.
11          Plaintiff makes several arguments as to why the case should be reopened. None
12   has merit.
13          First, Plaintiff contends that the stipulation to dismiss the individual Defendants is
14   not effective due to an “illegal name for Plaintiff.” Doc. 145 at 1. The stipulation was
15   prepared by defense counsel and misidentifies Plaintiff as “Richard G. Doemer.”
16   Doc. 139 at 1. But Plaintiff crossed out this name and wrote “Russell G. Doemer” when
17   he signed the document. See id. The stipulation, as amended, contains Plaintiff’s correct
18   legal name.
19          Second, Plaintiff contends that the settlement agreement and all stipulations are
20   moot because “no sum of money has been utilized, cashed, or used” by Plaintiff.
21   Doc. 150 at 2.    The settlement agreement provides that it “shall become effective
22   following tender of payment and execution by [Plaintiff].” Doc. 147 at 12. Plaintiff
23   signed the agreement on March 8, 2019. Id. The agreement became effective when the
24   settlement check was sent to Plaintiff on April 1. Id. at 14-17. The fact that he has not
25   cashed the check or used the money does not make the agreement and stipulations moot.1
26
27          1
              On April 28, 2019, Plaintiff informed defense counsel that the check had been
     stolen and requested that a replacement check be issued. Id. at 19-20. Plaintiff received
28   the new check on May 28. See Doc. 151 at 5-7.


                                                  2
 1          Third, Plaintiff contends that the stipulations to dismiss were to be filed only after
 2   he received the settlement check. Doc. 150 at 2. He notes that the stipulation to dismiss
 3   the individual Defendants was filed before the check was issued. Id. But that stipulation
 4   provides that no monies were to be paid on behalf of the individual Defendants.
 5   Doc. 139. The settlement agreement also makes this point, explaining that the “[c]laims
 6   against Charles Ryan, Maureen Johnson, [and] Jennifer Fox have been dismissed with
 7   prejudice against them – with no monies paid on their behalf.” Doc. 147 at 6. The filing
 8   of the stipulation to dismiss on March 12 provides no basis for reopening this case.
 9          Finally, Plaintiff claims that an examination by a new doctor shows that his
10   hepatitis is in an advanced stage and the condition clearly was misdiagnosed by Corizon.
11   Doc. 145 at 1-3. Plaintiff seeks to reopen the case and amend his complaint. Id. at 3.
12   But Plaintiff released all medical claims he may have against Defendants when the
13   settlement agreement became effective on April 1. The agreement provides for the
14   release of all claims whether “known or unknown, matured or unmatured, asserted or
15   unasserted, or which may hereafter accrue or otherwise be acquired, on account of [his]
16   injuries[.]” Doc. 147 at 7. Plaintiff expressly waived and assumed the risk of any claims
17   for damages that are unknown, “including any claims which, if known, would materially
18   affect his decision to enter into [the agreement].” Id. Plaintiff fully understood and
19   voluntarily accepted the agreement’s terms. See id. at 11. The agreement is a binding
20   contract that precludes Plaintiff from pursuing any claim against Defendants based on the
21   circumstances alleged in his complaint. See Doc. 147 at 2-3 (citation omitted).2
22          Plaintiff has failed to show that this case should be reopened. His motions to
23   reopen and continue the case therefore will be denied.
24
25          2
              This Circuit has held that the repudiation or “complete frustration” of a
     settlement agreement can be grounds to set aside a judgment under Rule 60(b)(6).
26   Keeling v. Sheet Metal Workers Int’l, 937 F.2d 408, 410 (9th Cir. 1991). Plaintiff,
     however, has not shown the repudiation or complete frustration of the settlement
27   agreement. See Moyer v. Tilton, No. CIV S-03-1350, 2011 WL 590602, at *1 (E.D. Cal.
     Feb. 10, 2011) (denying motion to reopen where the plaintiff failed to make this
28   showing).


                                                  3
 1          IT IS ORDERED:
 2          1.     Plaintiffs’ motions to reopen and continue the case (Docs. 145, 150, 152)
 3   are denied.
 4          2.     Defendants’ motion to file their response under seal (Doc. 148) is granted.
 5   The Clerk is directed to accept for filing under seal the lodged response (Doc. 147).
 6   Defendants shall file a redacted version of the response on the Court’s public docket no
 7   later than June 24, 2019.
 8          Dated this 18th day of June, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 4
